Order insofar as appealed from uanimously modified in accordance with the memorandum and as modified affirmed, with costs to petitioner. Memorandum: This is an appeal from a portion of an order dated August 21, 1964 which inter alla ordered the respondent to pay $50 weekly commencing August 28, 1964 for the support and education of a child and also ordered the respondent to pay to the appellant the sum of $2,728 for the support of the child from August 10, 1963 (one week after the child’s birth) through August 27, 1964. When all the factors are considered including the net worth and annual income of the respondent, the station in life of the appellant, and most importantly the welfare of the child who is entitled to be reared in accordance with the father’s financial ability, the award for support and education is in our view grossly inadequate. The order should therefore be modified to require the respondent to pay the appellant $5,456 for the period from August 10, 1963 through August 27, 1964 and further to require the respondent to pay to the Family Court of Onondaga County the sum of $100 weekly for the period commencing August 28, 1964. Otherwise the order should be affirmed. (Appeal by petitioner, Louise Nardone, from that part of an order of filiation of Onondaga Family *820Court which ordered respondent to pay for support of child, on the grounds of inadequacy, and denied petitioner the right to change name of child; cross appeal by respondent from that part of same order which found respondent to be father of the child in question and ordered respondent to pay expenses and counsel fees.) Present — Williams, P. J., Goldman, Henry, Noonan and Del Veechio, JJ.